In Habeas Corpus. On motion of amicus curiae Ohio Public Defender for leave to file a memorandum in support of petitioner, respondent’s return of writ, petitioner’s motion for leave to file an amended petition, and motion of amicus curiae Ohio Public Defender for leave to file a memorandum in support of petitioner’s motion for leave to amend his petition. Ohio Public Defender’s motion for leave to file a memorandum in support of petitioner is granted. Petitioner’s motion for leave to file an amended petition and Ohio Public Defender’s motion for leave to file a memorandum in support of petitioner’s motion for leave to file an amended petition are denied. Because petitioner failed to attach copies of his commitment papers to the habeas corpus petition as required by R.C. 2725.04(D), this cause is dismissed.
Moyer, C.J., Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger and Cupp, JJ., concur.